MEMORANDUM **
Silvestre Jaime Solorio appeals from the 70-month sentence imposed following his guilty-plea conviction for distribution of a controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(B)(viii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Solorio contends that there was insufficient evidence to support the district court’s finding that the drug quantity attributable to him exceeded the amount stipulated to in his plea agreement. The district court’s finding regarding the amount of drugs attributable to Solorio was not clearly erroneous. Therefore, we reject Solorio’s argument that there was insufficient evidence to support the district court’s finding that such drug quantity exceeded the amount stipulated to in his plea agreement.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.